Citation Nr: 0520963	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  95-29 218	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury, to include a disorder of the cervical spine.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial compensable evaluation for a 
herniated disc at L5-S1 prior to May 5, 1993.

6.  Entitlement to an evaluation in excess of 20 percent for 
the herniated disc at L5-S1 beginning May 5, 1993.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Air Force from September 1981 to August 1992.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal of March 1993 and March 1995 rating actions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in St. Louis, Missouri.  The Board most 
recently remanded the case for additional development in 
August 2003.

The appellant has appealed the initial zero percent rating 
that was assigned for his lumbar spine disc disability when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  While the case 
was in appellate status, the RO increased the appellant's 
disability evaluation for the lumbar spine disability from 
zero to 20 percent, effective from May 5, 1993.  However, it 
is presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the rating issues are as set out on the title page above.


FINDINGS OF FACT

1.  No currently shown neck, cervical spine disorder, or 
headache disorder is attributable to the appellant's active 
military service.

2.  There is no competent medical evidence of any current 
gastrointestinal disorder or left ankle disorder.

3.  Prior to May 5, 1993, the appellant's service-connected 
lumbar spine disability was manifested by complaints of low 
back pain with pain on motion and with reduced activity due 
to the pain; it was also manifested by objective clinical 
findings of full range of motion of the lumbar spine and x-
ray evidence of some disc degeneration and slight bulging at 
L4-5 and moderate to large disc herniation at L5-S1.

4.  The level of disability produced by the appellant's low 
back disability prior to May 5, 1993, can be equated with 
mild intervertebral disc syndrome, or with slight limitation 
of the lumbar spine, but not with moderate intervertebral 
disc syndrome with recurring attacks, or with moderate 
limitation of motion of the lumbar spine.

5.  Beginning May 5, 1993, the appellant's low back 
disability did not equate to ankylosis of the lumbar spine, 
or with severe limitation of motion of the lumbar spine, or 
with severe intervertebral disc syndrome with recurring 
attacks and intermittent relief, or with severe lumbosacral 
strain.

6.  The appellant's disability does not equate to favorable 
ankylosis of the entire thoracolumbar spine or severe 
limitation of motion of the lumbar spine; it does not equate 
to forward flexion of the thoracolumbar spine limited to 30 
degrees or less.


CONCLUSIONS OF LAW

1.  Service connection for any residual of a neck injury, or 
any gastrointestinal disorder, or any left ankle disorder, or 
any headache disorder is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for an initial evaluation of 10 percent for 
the appellant's low back disability were met prior to May 5, 
1993.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5289, 5292, 5293, 5295 (1992). 

3.  Beginning May 5, 1993, the criteria for an evaluation in 
excess of 20 percent for the appellant's low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Medical evidence

Review of the appellant's service medical records reveals 
that the appellant complained of stomach pains in April 1982.  
He complained of right-sided posterior headaches in April 
1983.  The appellant underwent sports physical examinations 
in October 1986, and in October 1998; he denied ongoing 
illness at each examination.  The assessment each time was 
normal physical examination.  Between 1987 and 1992, the 
appellant sought treatment for continued complaints of 
abdominal discomfort.  In September 1988, he was assessed 
with tension headaches.  A November 1988 follow-up note 
indicates that upper gastrointestinal (UGI) testing was 
negative, as was the testing for a hiatal hernia and for 
reflux.  In February 1989, the appellant sought treatment 
after he tripped and twisted his left ankle.  The left ankle 
was stable to stress on examination and exhibited no 
swelling.  The lateral malleolus was tender to palpation.  
Radiographic examination was negative for any bony 
abnormality; there was mild lateral soft tissue swelling.  A 
clinical assessment of sprain was rendered.  In August 1989, 
the appellant complained of stomach cramps and diarrhea; the 
assessment was nonspecific symptoms.  

In March 1990, the appellant complained of headaches and 
left-sided neck pain.  The clinical assessment was migraine 
headaches.  Ten days later, the appellant fell off of his 
motorcycle as it was moving at a speed between one and five 
miles per hour; he struck his left shoulder, head and elbow.  
On physical examination, the appellant's neck was supple and 
nontender; a left shoulder contusion was assessed.  The 
appellant thereafter underwent physical therapy.  In June 
1990, the appellant underwent esophagus and UGI series 
testing; no abnormality was recognized.  In October 1990, the 
appellant complained of left headaches and pain in the back 
of his neck.  He reported that this recurred from time to 
time at regular intervals.  His cervical spine x-rays were 
noted to be within normal limits with no abnormality 
recognized.  The assessment was muscle spasm and headaches.  
In January 1991, osteopathic manipulative techniques yielded 
complete relief of the appellant's thoracic and cervical 
spine headaches and pain.  During a follow-up visit the next 
month, the appellant demonstrated full range of motion, power 
and sensation of his shoulder and neck.  The assessment was 
questionable muscle strain; the appellant was referred for 
physical therapy.  In November 1991, the appellant complained 
of epigastric discomfort that occurred mostly at night.  

In January 1992, the appellant underwent another UGI and 
esophagus series that revealed mild inflammation of the 
pylori-duodenal junction.  In April 1992, there were findings 
of cervical tenderness and an assessment of sprain was 
rendered.  The appellant underwent a Medical Evaluation Board 
(MEB) in May 1992; he reported that the pain radiating down 
his back into his right leg was gone.  He also reported 
experiencing neck pain without radiation, as well as low back 
pain.  On physical examination, the appellant demonstrated 
full range of motion of his neck and his neck was nontender 
with motion.  He also demonstrated full range of motion of 
his spine and his extremities.  Motor strength was 5/5 in 
both lower extremities and sensation was intact.  His abdomen 
was soft and tender with active bowel sounds.  Previous 
normal x-rays of the appellant's lumbar spine, thoracic spine 
and cervical spine were noted.  The appellant was not taking 
any medications.

The appellant also underwent a separation examination in May 
1992; he reported that he was in good health and that he was 
not taking any medications.  The appellant complained of 
sharp pains on movement of his lumbar spine to the extreme 
left.  A March 1991 CT scan of the lumbar spine was noted to 
reveal a herniated disc at L5-S1.  On physical examination, 
the clinical evaluation was normal.  

After service, the appellant underwent a VA medical 
examination in July 1995.  He had a history of a left ankle 
sprain and complained of an osteoid on the lateral malleolus 
that was sometimes tender and painful.  He complained of 
substernal burning about twice a month and said he sometimes 
had nausea.  He denied hematemesis and melena.  The appellant 
complained of discomfort on his neck nape going across the 
left trapezium area of the shoulder and said that it gave him 
a headache, also.  He also reported tingling paresthesias in 
his thigh and said that his back pain was aggravated by 
activity.  The appellant complained of unilateral headaches 
that started over his right eye and spread to the right 
frontal area.  He described nausea and vomiting and said he 
had been aware of these headaches for three years.  The 
appellant said that he was prostrated by these headaches.  On 
physical examination, there was an osteoid that was slightly 
tender to palpation on the anterior to medical malleolus.  
The ankle joint itself was normal with no lateral instability 
or pain on range of motion.  The abdominal examination was 
completely benign with the appellant's abdomen being soft and 
with no tenderness to palpation.  There was no neck spasm.  
There was pain along the right paravertebral lumbar spine 
with no tenderness.  The appellant demonstrated pain on some 
movements of the lumbar spine.  He exhibited forward flexion 
of the neck of 35 degrees with backward extension of 45 
degrees and right and left rotation of 50 degrees to 53 
degrees.  He also exhibited a normal gait and good motor 
functioning of both lower extremities.  The appellant 
demonstrated flexion of the lumbar spine to 90 degrees; 
extension to 15 degrees; right and left flexion to 27 
degrees; right rotation to 30 degrees; and left rotation to 
35 degrees.  The lumbar spine ranges of motion were 
accomplished with pain.  Straight leg raises were limited to 
65 degrees on the right.  The appellant avoided weightbearing 
on the right.  The examiner rendered diagnoses of dyspepsia 
with substernal burning; episodes of neck muscle spasm along 
the left trapezius at time with headache; lumbar spine 
degenerative disc disease, symptomatic with range of motion; 
and sciatic nerve syndrome, right, associated with history of 
herniated nucleus pulposus (HNP) at L4-L5.

The appellant underwent another VA medical examination in May 
1998; the examiner reviewed the claims file.  The appellant 
complained of low back pain without radiation and associated 
with marked paraspinal muscle spasm.  He reported that flare-
ups would occur two to three times per week, although he had 
lost very little time from work due to them.  He reported the 
use of analgesic medication on an intermittent basis with 
good pain relief.  On physical examination, the appellant 
demonstrated flexion of the lumbar spine to 50 degrees; 
extension to 10 degrees; and right and left flexion to 25 
degrees.  Straight leg raises were negative bilaterally.  
Strength was 5/5 bilaterally.  The examiner rendered a 
diagnosis of chronic lumbosacral strain worse since the 1995 
VA examination.  The examiner also stated that pain would 
limit functional ability during flare-ups, although there was 
no evidence of excessive fatigability or incoordination.  The 
examiner also stated that there was some evidence of slight 
weakened movement with forward flexion.

The appellant underwent a VA gastrointestinal examination in 
June 2003; the examiner reviewed the service medical records 
and the claims file.  The appellant reported that he had not 
had problems with his stomach or gastrointestinal tract since 
service.  He said that he had symptoms of gastritis and 
gastroesophageal reflux disease for which he would take 
Rolaids on an as-needed basis once or twice a year.  He also 
stated that he had not seen a doctor for gastrointestinal 
symptoms or problems.  He said that his weight was stable and 
that he currently did not have any symptoms.  On physical 
examination, the appellant walked without difficulty.  He had 
no gait disturbance.  He flexed 85 degrees out of 95 degrees.  
He extended 25 degrees out of 35 degrees.  He demonstrated 
bilateral lateral flexion of 35 degrees out of 40 degrees and 
bilateral rotation of 35 degrees out of 35 degrees.  Straight 
leg raises were negative.  The appellant's neck was supple.  
His abdomen was soft and nondistended.  There was no rebound 
tenderness.  There was no calf tenderness or edema.  
Sensation and proprioception were intact.  The examiner 
concluded that the gastrointestinal and abdominal 
examinations were without any physical findings.  

The appellant underwent a VA joints examination in July 2003; 
the examiner reviewed the service medical records and the 
claims file.  The appellant complained of intermittent low 
back pain on a daily basis with radiation of the pain into 
his legs.  He had no pain with walking and was able to bend 
and lift in moderation.  The pain was increased with sitting 
and standing.  The appellant reported that he had not lost 
any time from work due to his low back.  He said that he had 
played basketball two to three times per week until about 
four years before.  The appellant complained of pain in the 
right side of his neck; he reported a diagnosis of arthritis.  
On physical examination, the appellant walked with a normal 
gait and no limp and no evidence of discomfort to the left 
ankle.  The left ankle and foot demonstrated normal 
alignment.  There was normal sensation of the feet and intact 
circulation.  There was no tenderness of the left ankle.  
There was no instability on stress of the left ankle.  The 
appellant's stature was erect with no lumbar scoliosis.  He 
had normal lumbar lordosis.  His sitting posture was normal.  
There was no lumbar muscle spasm.  The appellant demonstrated 
flexion of the lumbar spine to 60 degrees; extension to 20 
degrees; right and left rotation to 30 degrees; and right and 
left lateral bending to 25 degrees.  There was no 
accompanying pain.  Straight leg raises were negative 
bilaterally to 90 degrees sitting.  There was no atrophy or 
swelling of the calves or thighs.  Range of motion of the 
hips was pain-free and not restricted.  Strength was 5/5 
bilaterally.  The appellant demonstrated 45 degrees of 
cervical spine extension; 40 degrees of forward flexion; and 
90 degrees of right and left rotation.  He could touch his 
chin to his chest.  Upper extremity strength was intact with 
no visible atrophy and no sensory deficit.  There was no 
paracervical muscle spasm or tenderness.  Radiographic 
examination revealed mild disc space narrowing at L5-S1.  
There were no significant degenerative changes or signs of 
instability in the cervical spine.  The left ankle 
demonstrated findings suggestive of old trauma.  The examiner 
rendered diagnoses of herniated intervertebral disc L5-S1; 
chronic lumbar strain; left ankle sprain; and cervical pain.  

The examiner stated that the appellant had no left ankle 
disability and noted that the appellant's complaints were 
minimal.  The examiner also noted that the current complaints 
related to the medial malleolus while the in-service injury 
was to the lateral side of the malleolus.

The examiner stated that there was no link between the 
appellant's current neck complaints and his active military 
service.  The examiner further stated that the appellant's 
current low back condition was not associated with any 
findings of nerve root compression and that there was no 
evidence of neurologic deficit in the lower extremities.  
There was no evidence of paralysis of a peripheral nerve.  
The examiner said that the appellant's limitation of lumbar 
spine motion was slight and that his functional loss was 
mild.  The examiner also noted that the appellant did not 
describe weakness or excess fatigability or pain with 
repeated use or flare-ups.

The appellant also underwent a VA neurologic examination in 
July 2003.  The examiner reviewed the claims file and the 
appellant's service medical records.  The examiner listed the 
appellant's in-service complaints and treatment, noting a 
diagnosis of migraine headaches and stating that the 
appellant's finding at that time and before that time did not 
meet the clinically established criteria for a diagnosis of 
migraine.  The appellant reported periodic worsening of his 
low back pain.  He described right-sided neck pain that was 
associated with headache.  He called it a muscle pain.  The 
appellant demonstrated 20 degrees out of 30 degrees of lumbar 
extension and 85 degrees of forward bending.  He was able to 
tilt to either side in excess of 35 degrees and rotate to 
either side in excess of 45 degrees.  Straight leg raises 
were negative to 90 degrees bilaterally.  The examiner stated 
that the proper diagnosis for the appellant's neck pain and 
headaches was thoracic and cervical spine cephalgia and that 
the appellant did not have migraine headaches but rather 
headaches related to his neck pain.  The examiner also stated 
that the appellant did not have sciatic nerve neuropathy or 
muscle spasm.  The examiner opined that the appellant's 
cervical spine degenerative changes were more likely 
associated with the aging process than with an in-service 
event.  

II.  Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection claims.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he suffered a neck injury while 
in service and that he now suffers from a cervical spine 
disability as a result.  However, where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence is required.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The claimant does not satisfy this 
element of a claim of service connection by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records indicate that the appellant was 
involved in a motorcycle accident in service.  The post-
service medical evidence of record indicates that the 
appellant currently suffers from degenerative changes of the 
cervical spine.  However, there is no medical evidence of 
record to directly relate the claimed problems to military 
service or the in-service accident described by the veteran.  
A VA examiner who reviewed the claims file and examined the 
appellant has stated that there is no link between the 
appellant's current neck complaints and his active military 
service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed cervical 
spine condition is not related to his active service.  While 
it is apparent that the appellant does suffer from a cervical 
spine condition that is also associated with headaches, the 
medical evidence of record as a whole supports the conclusion 
that there is no etiological relationship between the origin 
and/or severity of either one of these conditions and 
service.  In the absence of any evidence tending to show 
continuity of symptomatology or a competent medical opinion 
as to a nexus between the claimed conditions and service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for headaches or 
the residuals of a neck injury, to include a cervical spine 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection for any such disorder.

As for the appellant's other service connection claims, the 
competent medical evidence of record does not establish a 
current diagnosis of any chronic gastrointestinal or left 
ankle disorder.  The service medical records do not contain 
any diagnosis of a chronic gastrointestinal or left ankle 
disorder.  While diagnoses of tension headaches and migraine 
headaches were rendered in service, these diagnoses were 
noted by a VA neurologic examiner to not conform to the 
required criteria for such a diagnosis.  In addition, after 
service, there is no competent clinical diagnosis of any 
headache disorder other than those associated with neck pain 
as discussed above.  The appellant has denied having any 
chronic gastrointestinal problem since service.  While the 
appellant has complained of left ankle problems and headaches 
that he says have occurred since service, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The claims file does not contain competent medical 
evidence to the effect that the veteran currently suffers 
from a gastrointestinal disorder or a left ankle disorder or 
a headache disorder independent of his neck pain or that any 
complained-of gastrointestinal disorder or left ankle 
disorder or headache disorder is related to his service.  

The Board is cognizant of the veteran's own statements to the 
effect that he experiences said symptoms that are due to the 
incidents or injuries he experienced in service.  However, 
the evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a diagnosis of chronic gastrointestinal disability or 
left ankle disability or headache disability independent of 
his neck complaints for which service connection may be 
granted, the preponderance of the evidence is against these 
three claims.  With the absence of a current diagnosis, the 
evidence cannot establish a causal connection between the 
claimed disabilities and service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, the Board concludes 
that the appellant's claim for service connection for a 
gastrointestinal disorder, for a left ankle disorder and for 
headaches should be denied.

B.  Increased rating claims.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 
noncompensable evaluation for his lumbar spine disability.  
The Court held, in Fenderson v. West, 12 Vet. App. 119 
(1999), that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then-current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The lumbar spine issues 
before the Board are consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

The appellant contends that his lumbar spine disability was 
more severely disabling than reflected by the initial 
disability evaluation.  He maintains that his back condition 
warrants an evaluation in excess of the zero percent initial 
rating and in excess of the 20 percent evaluation in effect 
beginning May 5, 1993.

A noncompensable initial evaluation for the appellant's 
lumbar spine herniated disc disability under Diagnostic Code 
5293 was assigned by the RO, effective from September 1, 
1992.  The Board notes that the applicable regulations in 
effect at the time of the appellant's initial rating 
contained a number of Diagnostic Codes relating to the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
rated 10 percent disabling and a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1992).  
A 10 percent evaluation was warranted for mild intervertebral 
disc syndrome and a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks 
under Diagnostic Code 5293.  Under Diagnostic Code 5295, a 10 
percent evaluation was warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation was warranted for a lumbosacral strain when there 
was muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1992).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1992).  The appellant described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence generated by the May 
1992 separation examination did show findings of a herniated 
disc, a bulging disc and sharp pains on the left at the 
extremes of motion.  Although the most objective medical 
evidence prior to May 5, 1993 did not show any findings of 
muscle spasm, weakness or atrophy, the appellant was noted to 
exhibit pain on motion.  In addition, the appellant had 
consistently complained of low back pain that was worsened 
upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's lumbar 
symptomatology prior to May 5, 1993 did approximate the 
schedular criteria for an evaluation of 10 percent under 
Diagnostic Code 5293.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for mild intervertebral disc syndrome of the 
lumbar spine that is represented by that rating.

In order for an initial higher evaluation to be awarded, the 
appellant would have had to have moderate intervertebral disc 
syndrome with recurring attacks or favorable ankylosis of the 
lumbar spine or muscle spasms or moderate limitation of 
motion of the lumbar spine due to the service-connected 
pathology.  However, there is no medical evidence showing 
that the appellant has ever suffered from ankylosis of the 
lumbar spine.  Therefore Diagnostic Code 5289 is not for 
application.  In addition, recurring attacks of disc syndrome 
were not demonstrated.  Muscle spasms could have provided for 
an increase under Diagnostic Code 5295; however, no muscle 
spasms were noted on the separation medical examination and 
no unilateral loss of lateral motion had been demonstrated.  
The Board has also considered the degree of limitation of 
motion that the appellant had, which in this case was slight 
in terms of the limitation of his forward flexion, his 
backward extension and his lateral bending.  Additionally, 
there was no suggestion in the record that his pain and the 
functional losses caused thereby equated to any disability 
greater than contemplated by the 10 percent rating as 
discussed above.  Thus an initial evaluation in excess of 10 
percent for the appellant's lumbar spine disability is not 
warranted.  

Turning to consideration of an evaluation in excess of 20 
percent beginning May 5, 1993, as noted above, a 40 percent 
evaluation was warranted for severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  As noted in the recitation of 
the evidence above, no clinical findings approximating these 
criteria are of record.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  Again, no such findings are of record.  As for 
functional loss due to pain, there was no suggestion in the 
record that his difficulties due to pain could be equated to 
disability greater than that contemplated by the 20 percent 
rating, such as "severe" limitation of motion.  

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1992).  No ankylosis has been 
clinically shown and therefore this diagnostic code is not 
for application.

The Board notes that, effective from September 23, 2002, the 
criteria for rating intervertebral disc syndrome were 
changed.  67 Fed. Reg. 54345-554349 (Aug. 22, 2002).  (The 
appellant was notified of these new criteria in the March 
2005 Supplemental Statement of the Case).  Disc syndrome, 
under these criteria, is to be evaluated on the basis of 
incapacitating episodes over the previous 12 months or by 
combining separate ratings of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  Id.  Incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months warrants a 10 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent rating, and incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent rating.  Id.  (Incapacitating episodes are those of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Id.)  The appellant has only reported one incapacitating 
episode, and there is no medical evidence of incapacitating 
episodes.  The appellant has also stated that he did not lose 
any time from work due to his back disability.  Additionally, 
there was no indication that he experienced chronic 
neurologic symptoms that were present on a near-constant 
basis for which ratings could be assigned.  Indeed, the more 
recent examinations confirmed that he was not experiencing 
any radiating neurologic symptoms on a near-constant basis.

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the March 2005 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

A 20 percent evaluation now requires that forward flexion of 
the spine be limited to 30 to 60 degrees, or that the 
combined range of motion be not greater than 120 degrees, or 
that muscle spasm or guarding exist that is severe enough 
that an abnormal gait or spinal contour is obtained as a 
result.  See 38 C.F.R. § 4.71a (2004).  The report of the 
July 2003 VA medical examinations indicated that the 
appellant had a normal gait and that there were no spasms or 
guarding.  The appellant exhibited flexion to 60 degrees.  In 
addition, the combined range of motion was 190 degrees and 
the appellant had normal lumbar lordosis.

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and recent objective medical evidence did show 
decreased range of motion.  Although the most recent 
objective medical evidence does not show any findings of 
muscle spasm, weakness or atrophy, the appellant was noted to 
exhibit some radiographic evidence of intervertebral disc 
syndrome.  In addition, the appellant has consistently 
complained of low back pain that is worsened upon use; he 
reported one incapacitating episode in the previous year.

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
veteran has suffered any incapacitating episodes as defined 
by the rating criteria.  Additionally, although he has had 
some radiating pain that might be treated as a neurologic 
symptom ratable under neurologic diagnostic criteria, it has 
not been present constantly, or nearly so as required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The July 
2003 neurologic examiner stated that the appellant did not 
now and never has had anything remotely resembling a 
neuropathy of the sciatic nerve; the examiner further stated 
that the appellant did not have a nerve that was currently 
affected by his back disability.  

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical assessments of record discussed above are 
considered persuasive as to the appellant's degree of 
impairment due to his low back disability since they consider 
the overall industrial impairment due to his low back.

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this instance, as explained above, the 
record does not show disability above the 10-percent level 
prior to May 5, 1993, or above the 20-percent level since 
then, and therefore does not support the assignment of 
another level of disability rating.

Notwithstanding the above discussion, a rating in excess of 
the initial 10 percent evaluation assigned for lumbar spine 
disability and the current 20 percent evaluation could be 
granted if it was demonstrated that the particular disability 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's lumbar spine 
disability presented such an unusual or exceptional 
disability picture at any time as to require extraschedular 
consideration pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there were higher 
ratings for a lumbar spine disability, but the required 
manifestations had not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his back; nor has he required any 
extensive treatment.  Furthermore, the appellant has reported 
no lost time from work due to his back.  The appellant has 
not offered any objective evidence of any symptoms due to his 
back disability that would render impractical the application 
of the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for higher ratings and 
for service connection in a May 2004 RO letter, as well as 
the discussion in the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC).  He was also told 
that he needed to ensure that all pertinent evidence was 
submitted.  He was informed as to what was required of him 
and what VA would do to assist him.  Therefore, VA has no 
outstanding duty to inform.  

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the March 1993, and March 
1995 rating decisions.  Although the required notice was not 
provided until after the RO adjudicated the appellant's 
rating and service connection claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him.  The appellant has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In May 2005, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Service connection for the residuals of a neck injury, to 
include a cervical spine disorder, for a gastrointestinal 
disorder, for a left ankle disorder or for headaches is 
denied.

An initial evaluation of 10 percent for lumbar spine 
disability prior to May 5, 1993, is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for the 
appellant's lumbar spine disability beginning May 5, 1993, is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


